Case 9:20-cv-00004-RC-ZJH Document 27 Filed 10/14/20 Page 1 of 4 PageID #: 232




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

 GEORGIANA NCHOTEBAH,                           §
                                                §
               Plaintiff,                       §
                                                §
 v.                                             §                  NO. 9:20-CV-00004-RC
                                                §
 UTMB CORRECTIONAL               MANAGED        §
 CARE, TDCJ,                                    §
                                                §
               Defendants.                      §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

all pretrial matters. Pending before the court are Motions to Dismiss filed by Defendants UTMB-

CMC (Doc. No. 4) and TDCJ (Doc. No. 15). The court has received and considered the report of

the magistrate judge (Doc. No. 20), which recommends granting the motions with respect to

Plaintiff Georgiana Nchotebah’s claims under 42 U.S.C. § 1981, 42 U.S.C. § 1983, and the Texas

Labor Code. Because Nchotebah’s complaint includes enough well-pled facts to support her Title

VII claims against both Defendants, the report recommends denying the motions to dismiss as to

these claims. On September 23, 2020, UTMB-CMC filed Objections to the Report and

Recommendation. Doc. No. 23. On September 24, 2020, TDCJ filed an Objection to the Report

and Recommendation. Doc. No. 24. Nchotebah has filed no objections, and the time for doing so

has passed.

       A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).
Case 9:20-cv-00004-RC-ZJH Document 27 Filed 10/14/20 Page 2 of 4 PageID #: 233




“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

        The court has conducted a de novo review of the magistrate judge’s report and

recommendation and has carefully considered the Defendants’ objections. The court finds that the

magistrate judge’s conclusions are correct but will briefly address the objections here.

        First, UTMB-CMC argues that Nchotebah’s Title VII national origin discrimination claim

should be dismissed. Doc. No. 23 at 3-4. UTMB-CMC argues that failing to promote Nchotebah

may have been retaliatory, but Nchotebah has not properly alleged that it was discriminatory. Id.

UTMB-CMC demands more allegations “tending to prove that she was denied the promotion

because she is African,” not just “because she filed a discrimination complaint.” Id. at 4. Yet, the

court sees no reason why such conduct cannot be both retaliatory and discriminatory at the same

time. If Nchotebah reported national origin discrimination, and UTMB-CMC retaliated by failing

to promote her, the court can reasonably infer—as Nchotebah asserts—that the failure to promote

“adversely affect[ed] her status because of [her] national origin.” Doc. No. 1 at 9. At this stage,

the court need not accept UTMB-CMC’s assertion that the alleged retaliation was just for

retaliation’s sake.

        Additionally, Nchotebah alleges that UTMB-CMC failed to investigate her complaints.

Doc. No. 1 at 6-7. An employer can perpetuate discrimination by ignoring reports of discriminatory

conduct in the workplace. After all, the purpose of Title VII is to ensure “that the workplace be an

environment free of discrimination.” Ricci v. DeStefano, 557 U.S. 557, 580 (2009); see also

Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 178 (2011) (“[T]he purpose of Title VII is to

                                                 2
Case 9:20-cv-00004-RC-ZJH Document 27 Filed 10/14/20 Page 3 of 4 PageID #: 234




protect employees from their employers’ unlawful actions.”). Therefore, UTMB-CMC’s first

objection is without merit.

       Next, UTMB-CMC objects to the magistrate judge’s recommendation that the court allow

Nchotebah’s Title VII hostile work environment claim to move forward. Doc. No. 23 at 4-7.

Similarly, UTMB-CMC argues that “Nchotebah does not allege facts sufficient to infer that” the

hostile work environment “ha[s] anything to do with her national origin. Rather, she implies those

actions were taken in retaliation for her harassment complaint.” Doc. No. 23 at 6. According to

UTMB-CMC, “[t]he conduct that created the alleged hostile work environment was not motivated

by discriminatory intent.” Id. at 4. The court has the same response. Workplace conduct can be

retaliatory and “hostile” at the same time. As to the discriminatory intent of the individuals engaged

in such conduct, the court is bound to accept Nchotebah’s factual allegations as true. In re Katrina

Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). Nchotebah illustrates a hostile work

environment that only she—and none of her similarly situated (non-African) colleagues—must

endure. As such, UTMB-CMC’s second objection also lacks merit.

       Lastly, TDCJ objects to the magistrate judge’s finding that an employment relationship

exists between TDCJ and Nchotebah. Doc. No. 24 at 2-4. TDCJ ardently argues the facts, claiming

that it cannot be liable under Title VII because it is not Nchotebah’s employer. Id. TDCJ points to

portions of the complaint which might imply that UTMB-CMC and TDCJ are separate employers.

Id. at 3-4. As the magistrate judge recognized, “[t]hese arguments are strong, but at the dismissal

stage, the court must accept the Plaintiff’s version of events as true.” Doc. No. 20 at 12. As

discovery proceeds, it may become clear that, in fact, TDCJ has no employment relationship with

Nchotebah. But at this stage, the court agrees that Nchotebah has pled enough facts to state an

employment relationship between herself and TDCJ. Not only did TDCJ conduct the investigation

                                                  3
Case 9:20-cv-00004-RC-ZJH Document 27 Filed 10/14/20 Page 4 of 4 PageID #: 235




into Nchotebah’s complaints, but TDCJ officials like the Warden exerted tremendous control over

her. See Deal v. State Farm Cty. Mut. Ins. Co., 5 F.3d 117, 119 (5th Cir. 1993) (“[t]he right to

control . . . the right to supervise the employee”). Therefore, TDCJ’s objection lacks merit.

       It is, therefore, ORDERED that UTMB-CMC’s objections to the magistrate judge’s report

and recommendation (Doc. No. 23) are OVERRULED. Further, it is ORDERED that TDCJ’s

objection to the report and recommendation (Doc. No. 24) is OVERRULED. Accordingly, the

report and recommendation of the magistrate judge (Doc. No. 20) is ADOPTED, and the

Defendants’ Motions to Dismiss (Doc. No. 4, 15) are GRANTED IN PART. Nchotebah’s 42

U.S.C § 1981, 42 U.S.C. § 1983, and Texas Labor Code claims are DISMISSED WITH

PREJUDICE. Defendants’ motions to dismiss Nchotebah’s Title VII claims are DENIED.

                  So ORDERED and SIGNED, Oct 14, 2020.


                                                                     ____________________
                                                                     Ron Clark
                                                                     Senior Judge




                                                 4
